UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4712



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHAPRIA CHAPMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-03-20-HO)


Submitted:   April 15, 2004                 Decided: April 20, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant. Anne
Margaret Hayes, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Appellant Shapria Chapman pled guilty to one count of

being   a   felon       in   possession         of    a    firearm    and    one    count   of

possessing        a    firearm      with   an    obliterated         serial    number,      in

violation of 18 U.S.C. §§ 922(g)(1), 922(k) and 924 (2000).                            He was

sentenced to thirty months in prison.

             Chapman’s appellate counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967) raising two issues

regarding    Chapman’s            sentence:     (1)       whether    the    district    court

properly increased his offense level by four because of the number

of firearms involved in Chapman’s conduct; and (2) whether the

district court erroneously enhanced Chapman’s offense level by two

for being a manager of criminal conduct.                             The Government has

elected not to file a brief.               Chapman was notified of his right to

file a pro se supplemental brief and has not done so.

             We have independently reviewed the entire record in this

case, including the issues raised by counsel, and, in accordance

with Anders, have found no meritorious issues for appeal.                                   We

therefore affirm Chapman’s convictions and sentence.                               This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel     may       move   in    this    court      for    leave    to    withdraw     from


                                            - 2 -
representation.      Counsel’s motion must state that a copy thereof

was served on the client.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 3 -